Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Patent Office on July 18, 2019. It is noted, however, that applicant has not filed a certified copy of the EP 19187086.4 application as required by 37 CFR 1.55. 
Specification
The disclosure is objected to because of the following informalities:
[0037], “sa” is used throughout the paragraph to refer to the safety threshold as noted in figure 4. For clarity, it is recommended that parentheses are used so it reads “threshold (Sa)”.
[0052], “sw” is used throughout the paragraph to refer to the safety threshold as noted in figure 4. For clarity, it is recommended that parentheses are used so it reads “threshold (Sw)”. 
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive. 
Regarding the argument on pages 6 and 7, the Applicant argues that Fischer does not teach a warning signal. However, as cited in claim 10 of the previous action, Fischer recites “One advantageous realization of the instrument consists in providing at least a second signal processing device to which the first switch-off signal or the second switch-off signal can be supplied, wherein the second signal processing device controls an optical and/or acoustic indicator”, where an optical and/or acoustic indicator encompasses a warning signal under BRI. While Fischer does not explicitly disclose a “comparator”, Fischer does recite a signal processing device that performs the same functions described by the comparator, as described by claim 10 of the previous action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being anticipated by Bleiler (US 2020/0188055) in view of Fischer (US 8657817 B2). 
Regarding claim 1, Bleiler teaches a “apparatus that comprises a generator for creation of treatment voltage” in figure 2, element 110 (p. [0047],” …facilitate the flow of power from the control console 110 to the handpiece 112”, while element 110 is called “control console”, it is clearly powering the handpiece 12). The following limitation, “an instrument that comprises at least one electrode and connected to the generator” is taught by Bleiler in figure 2, element 112. Additionally, “at least one sensor attached to the patient capable of detecting movement of the patient” is taught by Bleiler in paragraph [0021], which recites "This disclosure is directed to example systems and methods for implementing a surgical safety device that uses EMG sensors to detect nerve stimulations that may cause muscle movements during surgical operations". The sensor is further taught in Bleiler in figure 4, element 236. However, Bleiler does not disclose “a comparator capable of comparing incoming signals from the at least one sensor with at least a first threshold and a second threshold, the first threshold and the second threshold different from one another; and wherein the comparator is configured to convey a warning signal if the first threshold is exceeded and further configured to convey a switch-off signal if the second threshold is exceeded.” Fischer does teach this limitation in column 4, lines 27-35. Fischer recites “One advantageous realization of the instrument consists in providing at least a second signal processing device to which the first switch-off signal or the second switch-off signal can be supplied, wherein the second signal processing device controls an optical and/or acoustic indicator means by means of the first switch-off signal or the second switch-off signal in such a way that the interruption of the HF current circuit in response to the first switch-off signal or the second switch-off signal is indicated for user guidance.” Note that the second signal processing device taught performs the same functions of the comparator and thus encompasses this limitation under BRI. It would have been obvious to one of ordinary skill in the art to use at least two thresholds to create a first warning signal in Bleiler, as suggested and taught by Fischer. Doing so would allow the user to have visual/audio warning before the instrument is switched-off.
Regarding claim 2, the limitations of claim 1 are taught as described above. The limitation “further comprising a switch configured to activate and deactivate the generator” is taught by Bleiler, which states in paragraph [0004] “Power to the cutting electrode is routinely voluntarily activated by depressing a foot pedal or depressing a hand switch”, wherein a hand switch encompasses a switch under BRI. Note that the generator is being interpreted as activated when applying power to the cutting electrode, which is provided by depressing a hand switch, and thus teaches the limitation under BRI. Fischer also teaches “a switch configured to activate and deactivate the generator” in column 5, lines 17-20, stating “The HF surgical instrument 10 has an input connection 12 for connecting switching devices (not depicted) that have finger and/or foot switches. These switching devices facilitate activation and/or deactivation of the HF current.” Note that the generator is interpreted as being activated when activating the HF current through the use of finger or foot switches, and thus teaches the limitation under BRI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a switch configured to activate a generator or source of power, as taught in both Fischer and Bleiler. Doing so allows for deliberate application of energy for the device as needed for us and produces predictable results. 
Regarding claim 3, the limitations of claim 1 are taught as described above. Bleiler further teaches “wherein the sensor is a movement sensor” in paragraph [0027], which states “the EMG sensors are attached to the patient's adductor muscles to detect electrical activity in the muscle indicating that the patient is about to move in some way”. 
Pertaining to claim 4, the limitations of claim 1 are taught as described above. Bleiler further teaches “wherein the sensor is an acceleration sensor” in paragraph [0022], describing “surgical safety devices constructed in a manner consistent with the present disclosure use EMG detection and, optionally, accelerometers to detect unexpected bodily movements in patients during surgical procedures”. 
With respect to claim 5, the limitations of claim 1 are taught as described above. Bleiler further teaches “wherein the sensor includes an adhesive capable of adhering to an extremity of the patient”, which states “EMG detection sensors… can take the form of a disposable gelled ECG/EMG surface sticker monitoring electrode to detect electrical activity” The disposable gelled ECG/EMG surface sticker is interpreted to be an adhesive capable of adhering to an extremity of the patient as described in Bleiler. Disposable gelled ECG/EMG surface stickers are known in the art to be attached to extremities of the patient as required for ECG monitoring purposes. 
Regarding claim 8, the limitations of claim 1 have been taught as described above. The limitations of claim 7 were taught in the prior office action and can be reviewed if needed, given that claim 7 was cancelled by Applicant and is still written to rely upon claim 7. Bleiler does not teach “wherein the switch-off signal comprises a defined signal length duration”. Fischer explicitly teaches a “defined signal length duration,” which is being interpreted as a duration of time the switch-off signal can be generated, in column 3, lines 61 through 67, stating that “a second timer device, which maintains a cutting mode for a defined period of time after generating the first switch-off signal, is assigned to the current monitoring device. Thus, the cutting mode may be automatically sustained for a desired period of time, without the surgeon having to intervene in the sequence. The period of time may already be determined prior to the procedure, for example”. Fischer and Bleiler are considered to be analogous art because they are both in the same field of electrosurgical tools and interventional-safety methods. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the switch-off signal for a defined signal length of Bleiler’s system, as stated in Fischer, so that “the cutting mode may be automatically sustained for a desired period of time, without the surgeon having to intervene in the sequence” (column 3, lines 64-66). Subsequently, including a defined signal length to switch off signal to Bleiler’s system would produce predictable results. 
Regarding claim 9, Bleiler in view of Fisher teaches claim 8 as discussed above. Bleiler  does not teach wherein the defined signal length is adjustable. Fischer further teaches “wherein the defined signal length is adjustable”, stating that “The period of time may already be determined prior to the produce, for example” in column 3, lines 65-66. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include an adjustable signal length that Fischer teaches in Bleiler’s system in order to meet the timing needs of each individual surgery during use of the device. Subsequently, including an adjustable signal length duration would produce predictable results. 
Regarding claim 11, the limitations of claim 1 are taught as described above. Bleiler further teaches “a generator connected with a neutral electrode provided at instrument”, Bleiler teaches both a control console 110 and neutral electrodes 124 and 126 as emg pads within figure 2. The power supply is interpreted as the generator given its ability to generate treatment voltage, and neutral electrodes as emg pads. 
Pertaining to claim 12, the limitations of claim 1 are taught as described above. Bleiler further teaches “generator is connected with a neutral electrode that can be attached to the patient” is further taught in figure 2, with control console 110 and emg pads 124 and 126. The emg pads, as described in Bleiler paragraph [0036], can be attached to the patient through a “disposable gelled ECG/EMG surface sticker”. The power supply is interpreted as the generator given its ability to generate treatment voltage. 
Regarding claim 13, the limitations of claim 12 are taught as described above. Bleiler further teaches a “neutral electrode comprises the sensor” in figure 2, with elements 124 and 126 as described above. 
Regarding claim 16, there is no new material or limitations present that has not been taught by Bleiler in view of Fischer as described above. 
Claim 6 is rejected under 35 U.S.C. 103 as being anticipated by Bleiler (US 2020/0188055) in view of Fischer (US 8657817 B2) and further in view of Stever (US Patent Publication 2017/0281054). 
Regarding claim 6, the limitations of claim 1 are taught as described above. Neither Bleiler nor Fischer explicitly teaches “wherein the sensor includes an attachment band capable of attaching to an extremity of the patient”, however, Stever does. Stever states in paragraph [0039] “The sensor(s) can be attached to clothing worn by a patient or attached to the patient himself by some releasable coupling, such as by a band or a temporary adhesive compatible with human skin or clothing. Regardless of to which portion(s) of the patient the sensor(s) are attached (e.g., head, arm(s), leg(s), thorax), motion (including orientation) of that portion of the patient is measured.”. A band is interpreted as an attachment band and teaches the limitation under BRI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a band, as described in Stever, in Bleiler/Fischer. Using attachment bands is an obvious variant to attachment stickers and produces predictable results. Stever, Bleiler/Fischer, and the claimed invention are considered analogous pieces of art given that they are addressing the same problem of tracking patient movement.
Claim 17 is rejected under 35 U.S.C. 103 as being anticipated by Bleiler (US 2020/0188055) in view of Fischer (US 8657817 B2) and further in view of Trees (US Patent Publication 2015/0282822). 
Regarding claim 17, the limitations of claim 16 are taught as described above. Bleiler nor Fischer teaches “a handle capable of vibrating in response to the warning signal”. However, Trees does teach this limitation, stating in paragraph [0006] “For yet another example, the controller can be configured to cause a feedback signal to be provided to a user. The feedback signal can be indicative of the speed of the cutting element. The feedback signal can include at least one of a light, a sound, a vibration, and a visual textual display.”. The controller is within the main housing of the cutting device and adjacent to a handle that would vibrate in the event a vibration was generated. This is further supported by Trees, providing an example in paragraph [0006], which states “For yet another example, the sensor can be disposed within a housing of the surgical device that is configured to be handheld by a user.”, where “configured to be handheld by a user” is interpreted as being a handle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a vibration in the handle based on the warning (or feedback) signal, as taught in Trees, in Bleiler/Fischer. Doing so allows for immediate haptic feedback to the user of the device to effectively convey the warning signal. Bleiler, Fischer, and Trees are considered analogous pieces of art given that they are all in the same field of electrosurgical devices. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Bock whose telephone number is (571)272-8856. The examiner can normally be reached M-F 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIGAIL BOCK/Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794